ORDER
PER CURIAM.
Darrell S. Collins appeals from the trial court’s Order and Judgment rendered in a case initiated by him against Candy Y. Sanchez for damages sustained as a result of a motor vehicle accident. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Brittany Sobery Family Ltd. P’ship v. Coinmach Corp., 392 S.W.3d 46, 49 (Mo. App. E.D. 2013). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to, the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).